Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	Claims 1 and 6-16 are pending and under consideration. 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.120 as follows: The specification should be updated to include U.S. Patent #10/768,079.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.

4.  	The information disclosure statements filed 9/3/20 & 6/22/21 have been considered as to the merits before First Action. 

Specification
5. 	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
I.    The use of the term “TWEEN”, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. For example see sections 0005, 0066, 0073, 0093, 0102, 0182, 0229 and 0258.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b0).

Claims 1 and 6-16 are directed to a microscope slide staining system, comprising a chamber, plurality of independently movable slide supports, a plurality of spreading devices that defines a gap between the spreading device and microscope slides and each of the spreading devices is independently movable and has a reservoir with at least one reagent. 

7.	Claims 1 and 6-16 are rejected on the ground of nonstatutory obviousness-type
double patenting as being unpatentable over claims 1-20 of US Patent #10/386,275 (reference patent).
Although the conflicting claims are not identical, they are not patentably distinct 
from each other because both sets of claims are drawn to microscope slide systems comprising a chamber, movable supports, reagent packs or reservoirs. The reference patent additionally includes heating elements. The instantly claimed invention is silent regarding heating elements but the claims use open language “comprising” and therefore broadly reads on the claims in reference US Patent #10,386,275.  The claimed apparatus is encompassed within the device of US Patent #10/386,275.
	As to present claims 1 and 11 , see claims 1, 7, 11, and 17 of the reference patent. 
As to present claims 6 and 12 , see claims 2 and 12 of the reference patent.
As to present claims 7 and 13 , see claims 3 and 13 of the reference patent.
As to present claims 8 and 14 , see claims 4 and 14 of the reference patent.
As to present claims 9 and 15 , see claims 5 and 15 of the reference patent.
As to present claims 10 and 16 , see claims 6 and 16 of the reference patent.
  
8.	Claims 1, 6, 9-12 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent #10/048,177. 
Although the conflicting claims are not identical, they are not patentably distinct 
from each other because both sets of claims are drawn to microscope slide systems comprising a chamber, movable supports, reagent packs or reservoirs. The reference patent additionally includes heating elements. 

The instantly claimed invention is silent regarding heating elements but the claims use open language “comprising” and therefore broadly reads on the claims in reference US Patent #10,048,177.  The claimed apparatus is encompassed within the device of US Patent #10/048,177.
	As to present claims 1 and 11 , see claims 1, 5, 8, and 12 of the reference patent. 
As to present claims 6 and 12 , see claims 2 and 9 of the reference patent.
As to present claims 9 and 15 , see claims 3 and 10 of the reference patent.
As to present claims 10 and 16 , see claims 4 and 11 of the reference patent.
  
9.	Claims 1, 6, 9-12 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-42 of US Patent #9,766,165. 
Although the conflicting claims are not identical, they are not patentably distinct 
from each other because both sets of claims are drawn to microscope slide systems comprising a chamber, movable supports, reagent packs or reservoirs. The reference patent additionally includes heating elements and pressurizing means. 
The instantly claimed invention is silent regarding heating elements and pressurizing means but the claims use open language “comprising” and therefore broadly reads on the claims in reference US Patent #9,766,165.  The claimed apparatus is encompassed within the device of US Patent #9,766,165.
	As to present claims 1 and 11 , see claims 1, 14, 18, 26, 30, and 39 of the reference patent. 
As to present claims 6 and 12 , see claims 11, 23, and 36 of the reference patent.
As to present claims 9 and 15 , see claims 12, 24, and 37 of the reference patent.
As to present claims 10 and 16 , see claims 13, 25, and 38 of the reference patent.

10.	Claims 1, 6, 9-12, and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent #9,267,868. 
Although the conflicting claims are not identical, they are not patentably distinct 
from each other because both sets of claims are drawn to microscope slide systems comprising a chamber, movable supports, reagent packs or reservoirs. The reference patent additionally includes heating elements. 
The instantly claimed invention is silent regarding heating elements but the claims use open language “comprising” and therefore broadly reads on the claims in reference US Patent #9,267,868.  The claimed apparatus is encompassed within the device of US Patent #9,267,868.
	As to present claims 1 and 11 , see claims 1 and 5 of the reference patent. 
As to present claims 6 and 12 , see claim 2 of the reference patent.
As to present claims 9 and 15 , see claim 3 of the reference patent.
As to present claims 10 and 16 , see claim 4 of the reference patent.


11.	Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type
double patenting as being unpatentable over claims 1-28 of US Patent #8,486,335. 
Although the conflicting claims are not identical, they are not patentably distinct 
from each other because both sets of claims are drawn to microscope slide systems comprising a chamber, movable supports, reagent packs or reservoirs. The reference patent additionally includes heating elements and pressurizing means. 
The instantly claimed invention is silent regarding heating elements and pressurizing means but the claims use open language “comprising” and therefore broadly reads on the claims in reference US Patent #8,486,335.  The claimed apparatus is encompassed within the device of US Patent #8,486,335.

12.	For reasons aforementioned, no claims are allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
9/28/22

/LISA V COOK/Primary Examiner, Art Unit 1642